Citation Nr: 1823106	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-29 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran timely appealed that issue.

This claim was previously before the Board in November 2016 when it was remanded for further development.  Specifically, the Board directed the RO to afford the Veteran a new audiological examination and to retrieve outstanding medical records identified by the Veteran, through his representative, in an October 2016 Informal Hearing Presentation (IHP). 

All treatment records from the St. Louis VAMC were obtained.  In a December 2016 letter, the RO notified the Veteran that he should submit the names and addresses of all medical care providers who treated him for his hearing loss.  The Veteran submitted a Due Process Waiver in April 2017, stating that had no additional evidence to submit.  Additionally, as will be detailed below, the RO afforded the Veteran a VA audiology examination in December 2016.  The Board therefore finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

The probative evidence reflects that throughout the period on appeal, the Veteran manifested no worse than Level II acuity in his right ear and Level III acuity in his left ear.



CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


	II.	Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss is rated under the criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2017).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.

	III.	Analysis

In a September 2005 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective March 28. 2005.  In December 2010, the Veteran submitted a claim for an increased rating, stating his hearing disability was worsening. 

In April 2011, the Veteran underwent an audiological examination at the Washington University School of Medicine.  The audiology test report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
20
30
65
65
45
LEFT
15
30
40
50
33.75

Average pure tone threshold was 45 in the right ear and 33.74 in the left ear, which is rounded to 34.  Speech recognition was tested and showed 96 percent correct, bilaterally; however, the Maryland CNC word list was not used.  As a result, the Board finds that the speech recognition values are of little probative value in determining the rating to be assigned under Diagnostic Code 6100.  Nevertheless, 38 C.F.R. § 4.85(c) provides that Table VIa can be used when speech discrimination scores are not appropriate for use.

The audiometric test results for the right and left ears translate to Level II hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VIa.  38 C.F.R. § 4.85, Table VIa.  Applying Table VII, DC 6100, this equates to a 0 percent disability rating.  

The Veteran underwent a VA audiological examination in June 2011.  He complained of difficulty hearing, particularly in noisy or group environments.  The June 2011 audiology hearing test report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
45
55
75
80
63.75
LEFT
50
60
60
65
58.75

Average pure tone threshold was 63.75 decibels in the right ear, which is rounded to 64 decibels, and 58.75 in the left ear, which is rounded to 59 decibels.  Speech recognition was tested using the Maryland CNC word list, and the score was 92 percent in the right ear and 84 percent in the left ear.

Evaluating the test results for the right and left ears under Table VI, the findings translate to Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 0 percent rating.

In June 2011, the RO issued the rating decision on appeal, denying the Veteran's claim for a compensable rating for his bilateral hearing loss.  The Veteran filed his Notice of Disagreement (NOD) in September 2011.  

In support of the appeal, the Veteran submitted a private September 2011 uninterpreted audiometric test which records the following results.  

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
35
50
70
75
57.5
LEFT
30
40
45
50
41.25

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 80 percent, bilaterally.  

Evaluating the test results for the right and left ears under Table VI, the findings translate to Level IV in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 10 percent rating.

However, the Board finds that this test is of little probative value.  In that regard, in July 2012, a VA audiologist reviewed the September 2011 test results and explained that they exhibited inconsistencies and poor intertest reliability.  As a result, the audiologist indicated that they likely did not accurately represent the Veteran's true hearing acuity.  Given this finding, the Board finds that this record lacks probative value and therefore does not support the assignment of a compensable rating, particularly when weighed against the other, reliable audiometric findings, all of which consistently indicate that a noncompensable rating is warranted.  

In July 2012, the Veteran was also afforded another VA examination at the St. Louis VA Medical Center (VAMC).  The examiner found that the test results were inconsistent and did not appear to reflect the Veteran's maximal efforts, despite the fact that the Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was also poor intertest reliability.  Thus, the examiner found that the results were invalid and therefore did not report them.  The RO issued a Statement of the Case (SOC) in September 2012, continuing the denial of an increased evaluation.

The Veteran submitted his VA Form 9 in October 2012, perfecting his appeal.  In his VA Form 9, he claimed that he had taken the July 2012 audiometric test in good faith and simply could not hear some of the words.  

A new examination was conducted in February 2013.  The February 2013 audiology hearing test report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
15
40
65
75
49
LEFT
15
30
35
60
35

Average pure tone threshold was 49 decibels in the right ear and 35 decibels in the left ear.  The examiner noted that these pure tone results were valid for rating purposes.  Speech recognition was tested using the Maryland CNC word list, and the score was 94 percent discrimination in the right ear and 98 percent discrimination in the left ear.  The examiner also noted that use of speech discrimination scores were appropriate for the Veteran.

Evaluating the test results for the right and left ears under Table VI, the findings translate to Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 0 percent rating.

As detailed above, the matter was before the Board in November 2016 where it was remanded for an updated VA examination, which was conducted in December 2016.  The Veteran reported that he had difficulty hearing in noisy environments, although he felt he did OK in quiet environments.  The December 2016 audiology examination test report revealed pure tone thresholds, in decibels, as follows:
 
HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
15
55
75
75
55
LEFT
15
40
50
60
41
 
Average pure tone threshold was 55 decibels in the right ear and 41 decibels in the left ear.  The examiner noted that these pure tone results were valid for rating purposes.  Speech recognition was tested using the Maryland CNC word list, and the score was 100 percent discrimination in the right ear and 100 percent discrimination in the left ear.  The examiner also noted that use of speech discrimination scores were appropriate for the Veteran.

Evaluating the test results for the right and left ears under Table VI, the findings translate to Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 0 percent rating.

The Veteran's VA treatment records do not reflect ongoing treatment for hearing loss.  The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated in the probative audiological examinations discussed above.

In reaching its decision, the Board has reviewed the lay statements submitted by his family and friends, who indicated that they have noticed that the Veteran's hearing acuity has decreased.  For example, they indicated that they had to speak loudly in order for the Veteran to hear and noticed that he had to turn the volume on the television up.  The Board has also considered the Veteran's reports describing his own hearing acuity, including the fact that he experiences hearing difficulties in noisy environments and group settings.  

The Board, however, finds that the statements of the Veteran and his friends and family do not provide sufficient evidence on which to award a higher rating for hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations do not correlate to a compensable rating.  The Board finds that the audiometric findings are of greater probative weight in determining the appropriate rating to be assigned than the lay statements.  While the Veteran, his friends, and family are competent to describe his symptoms, they are not competent to state that his hearing acuity meets the specific threshold levels set forth in the rating schedule.  Again, there is no probative audiology evidence of record to support a compensable rating for the Veteran's bilateral hearing loss disability at any time during the pendency of the appeal.  

The Board further finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  His hearing loss is manifested by decreased hearing acuity, including difficulty hearing in loud environments or group settings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


